UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

APEX EMPLOYEE WELLNESS SERVICES, INC.,
as assignee of Summit Health, Inc.,

                                   Plaintiff,
                                                                      OPINION AND ORDER
                 – against –
                                                                          11 CIV. 9718 (ER)
APS HEALTHCARE BETHESDA, INC.,

                                   Defendant.



Ramos, D.J.:

        APEX Employee Wellness Services, Inc. (“Plaintiff” or “APEX”), as the assignee of

Summit Health, Inc. (“Summit”), 1 brought this breach of contract action against APS Healthcare

Bethesda, Inc. (“Defendant” or “APS”), alleging that APS failed to pay the full amount due

under their service contract. Doc. 1. Trial in this matter concluded on August 1, 2014, with a

jury verdict awarding Plaintiff $1,522,176. Doc. 111. Judgment in this amount was entered on

August 4, 2014. Doc. 112.

        On August 18, 2014, Plaintiff moved the Court for an order awarding Plaintiff litigation

expenses, including attorneys’ fees and interest on the litigation expenses, Doc. 113, but the

Court deferred decision pending appeal. APEX Employee Wellness Servs., Inc. v. APS

Healthcare Bethesda, Inc., No. 11 CIV. 9718 (ER), 2017 WL 456466, at *13 (S.D.N.Y. Feb. 1,

2017). On February 1, 2018, the United States Court of Appeals for the Second Circuit affirmed

the Court’s decision. APEX Employee Wellness Servs., Inc. v. APS Healthcare Bethesda, Inc.,



1
 Summit assigned all claims against APS relating to this matter to APEX on April 17, 2014, and filed a motion to
substitute APEX as a Plaintiff in this action. See Doc. 114, 2. APS did not oppose the motion, and the Court
granted the motion on May 27, 2014. Doc. 81.
725 F. App’x 4, 7 (2d Cir. 2018). APEX now moves for supplemental litigation expenses and

interest. Doc. 176. For the reasons set forth below, the Court grants APEX’s counsel its fees.

I.     Background
       The Court assumes the parties’ familiarity with the facts of this case but provides a brief

history here: APS administers state and local government health plans and provides healthcare

services to government employees. Doc. 1 ¶ 4. APS entered a general contract with the State of

Tennessee, pursuant to which APS agreed to provide health care services to state employees who

had enrolled in the state’s “ParTNers for Health” program. Doc. 47 ¶ 12. To perform its

contract with Tennessee, APS entered into a subcontract with Summit (the “Agreement”). Doc.

1 ¶ 3. APS and Summit interpreted the Agreement differently and Summit sued APS for

breaching the Agreement. A jury eventually awarded APEX $1,522,176 in damages for APS’s

breach. APEX Employee Wellness Servs., Inc., 2017 WL 456466, at *5. Shortly thereafter,

APEX moved for attorneys’ fees, Doc. 113, and APS filed notices of appeal, Docs. 125, 159.

The Court deferred decision on the motion for attorneys’ fees pending appeal. Doc. 151. In

2018, the Second Circuit affirmed the Court’s decision. APEX Employee Wellness Servs., Inc.,

725 F. App’x at 6. APEX now moves “[t]he Court for an order awarding Plaintiff (i)

$3,077,897.21 in total litigation expenses, including attorneys’ fees; (ii) $944,710.97 in total

interest on those litigation expenses as of March 29, 2018; and (iii) an additional $743.38 in

interest on those expenses per day.” Doc. 176.

II.    Discussion

       The Court has diversity jurisdiction over this case. APEX Employee Wellness Servs.,

Inc., 2017 WL 456466, at *12. Pursuant to the Agreement, Doc. 116-1 at ¶ 13, and the parties’

assumptions, Doc. 182, 17–20, Doc. 186, 8–10, New York law applies.



                                                 2
         Under New York law, “the prevailing litigant ordinarily cannot collect its reasonable

attorneys’ fees from its unsuccessful opponents.” Hunt v. Sharp, 649 N.E.2d 1201, 1202 (N.Y.

1995) (internal citations omitted). “The exception is when an award is authorized by agreement

between the parties . . . .” Congel v. Malfitano, 101 N.E.3d 341, 352 (N.Y. 2018) (internal

quotation marks and citations omitted). “[A] court should not infer a party’s intention to waive

the benefit of the [general] rule unless the intention to do so is unmistakably clear from the

language of the promise.” Ambac Assurance Corp. v. Countrywide Home Loans, Inc., 106

N.E.3d 1176, 1186 (N.Y. 2018) (international quotation marks and citation omitted).

         Here, the Agreement clearly entitles the prevailing party to attorneys’ fees and interest. It

provides as follows:

         In any litigation or arbitration proceeding relating to this Agreement, the
         prevailing party as determined by the judge or arbitrator will be entitled to recover
         all reasonable expenses of litigation or arbitration proceeding, including attorney
         fees at trial and on any appeal or petition for review and interest at the statutory
         rate, from the date such expenses are incurred.

Doc. 116-1 ¶ 26. The Agreement defines “prevailing party” as “the party that prevails (whether

affirmatively or by means of a successful defense) with respect to claims having the greatest

value or importance as reasonably determined by the arbitrator or court.” Id.

         “In determining the appropriate value of an attorney’s services in arriving at a reasonable

fee, the court should consider, inter alia, the difficulty of the question involved, the skill required

to handle the problem, and the amount of time expended on the case.” M. Sobol, Inc. v. Wykagyl

Pharmacy, Inc., 723 N.Y.S.2d 88, 89 (N.Y. App. Div. 2001). “[T]he determination must be

based upon a demonstration of the hours reasonably expended on the litigation and what is

reasonable compensation for the attorney based upon the prevailing rate for similar work in the

community.” RMP Capital Corp. v. Victory Jet, LLC, 32 N.Y.S.3d 231, 236 (N.Y. App. Div.

2016).
                                                   3
       Initially, “the burden of showing the ‘reasonableness’ of the fee lies upon the claimant.”

Matter of Karp, 537 N.Y.S.2d 510, 515 (N.Y. App. Div. 1989). A movant may carry this burden

with statements that “show the work that was performed each day and contain an abundance of

detail.” Red Apple Supermarkets, Inc. v. Malone & Hyde, Inc., 687 N.Y.S.2d 50, 51 (N.Y. App.

Div. 1999). Once a movant provides this evidence, the burden shifts to the non-movant and the

non-movant must, then, “point out all instances of irregularity or dispute, not just a few

examples.” Id.

       After considering these issues, “[t]he determination of a reasonable attorney’s fee is

generally left to the discretion of the trial court, which is often in the best position to determine

those factors integral to the fixing of a reasonable fee.” Miller Realty Assocs. v. Amendola, 859

N.Y.S.2d 258, 261 (N.Y. App. Div. 2008).

       Here, APEX has submitted invoices for all of the work that its law firm performed in this

and a closely related case. Docs. 116-16–34; Docs. 178-4–9. These invoices contain hundreds

of entries. Id. Each entry contains a description of a litigation-related task, the name of the

person who performed the task, the amount of time that that person spent on the task, and the

date when the task was performed. Id. The vast majority of the descriptions provide an

abundance of detail. Id. As a result, APEX has carried its initial burden and APS must “point

out all instances of irregularity or dispute, not just a few examples.” Red Apple Supermarkets,

Inc., 687 N.Y.S.2d at 51.

       In its opposition to APEX’s original motion for attorneys’ fees, Doc. 132, and in its

opposition to APEX’s supplemental motion for attorneys’ fees, Doc. 182, APS raises ten issues.

The Court addresses each of these disputes in turn.




                                                   4
          First, APS argues that “[t]he Court should substantially reduce APEX’s fee request by

applying a ceiling taking into account the amount at issue and awarded to APEX at trial.” Doc.

132, 10; Doc.182, 6–8 (reiterating this argument for its opposition to the supplemental request

for attorneys’ fees). To support this argument, APS cites the Second Circuit’s observation that

an attorneys’ fees “award in excess of the amount involved in a litigation . . . would normally

appear to be unreasonable.” CARCO GROUP, Inc. v. Maconachy, 718 F.3d 72, 86 (2d Cir.

2013) (internal quotation marks omitted). Id.

          The Court does not read Carco Group, to stand for the proposition that APS alleges.

Indeed, Carco Group merely notes that the amount involved in a litigation serves as “a starting

point in the process of ultimately determining whether a fee award is reasonable” and that

“[r]egardless of the relationship to the amount in controversy, a court must determine whether

the fee arrangement between the prevailing party and counsel was reasonable.” Id. at 86.

Importantly, in Carco Group, the Second Circuit reversed the district court that capped

attorneys’ fees and held, “As there is no rule requiring a fee award to be proportionate to the

damages awarded, the District Court erred in imposing the twenty-percent reduction for this

reason.” Id. The Court thus declines APS’s invitation either to cap APEX’s fees at the amount

of damages APEX actually recovered or to give the amount-in-controversy factor dispositive

weight.

          Second, APS contends that the Court should only award attorneys’ fees for motions on

which APEX prevailed. Doc. 132, 12–17 (arguing that APEX did not prevail in the trial’s

primary evidentiary issue); Doc. 132, 22–24 (claiming that APEX did not prevail on the

withdrawn motion for judgment on the pleadings); Doc. 182, 9 (asserting that APEX did not

prevail on an unsuccessful cross-appeal). The Court rejects this argument because it contravenes



                                                  5
the plain language of the Agreement’s fee shifting provision. Here, the Agreement defines

“prevailing party” as “the party that prevails (whether affirmatively or by means of a successful

defense) with respect to claims having the greatest value or importance as reasonably determined

by the arbitrator or court.” Doc. 116-1 ¶ 26. In instructing the Court to weigh the value of each

party’s respective successes and then to determine a single prevailing party, the Agreement

expresses the parties’ clear intention to define the prevailing party with respect to the entire

litigation, not an individual claim or motion, and to award that party reasonable attorneys’ fees in

the entire suit.

        Third, APS maintains that APEX may not recover attorneys’ fees on fees. Doc. 182, 8.

The Court agrees. Under New York law, “a general contract provision for the shifting of

attorneys’ fees does not authorize an award of fees for time spent in seeking the fees

themselves.” F.H. Krear & Co. v. Nineteen Named Trustees, 810 F.2d 1250, 1266 (2d Cir.

1987) (citing Doyle v. Allstate Insurance Co., 136 N.E.2d 484, 487 (N.Y. 1956)). In F.H. Krear,

the Second Circuit denied a request for fees on fees after finding that, although the contract

provided that the prevailing party would have the right to reasonable attorney’s fees, it lacked

“specific language to indicate that time spent in justifying a fee application was to be included.”

Id. at 1267. APEX has not provided any contrary authority. The Agreement here provides that

“the prevailing party . . . will be entitled to recover all reasonable expenses of litigation or

arbitration proceeding, including attorney fees at trial and on any appeal or petition for review

and interest at the statutory rate, from the date such expenses are incurred.” Doc. 116-1, ¶ 26. In

the absence of “specific language to indicate that time spent in justifying a fee application was to

be included,” the Court follows F.H. Krear and holds that the contractual language does not

entitle APEX to claim fees on fees.



                                                   6
       Fourth, APS states that APEX may not recover fees for the action filed against the APS

affiliates because it was unreasonable for APEX to bring a separate action against them. Doc.

182, 10. Specifically, APS argues that it was unreasonable for APEX to bring the separate action

because APEX could have added the affiliates to its original complaint but “simply failed to do

so.” Id. APEX responds by declaring that it filed a complaint against the affiliates “as a

precautionary measure,” Doc. 178 ¶ 14, because, as it indicated in an earlier letter, “[r]ecent

communications with counsel for defendant, however, have raised concern that APS Healthcare

Bethesda, Inc. may not have the financial ability to satisfy a judgment.” Doc. 82, 1. The Court

agrees with APS because APEX made the strategic decision not to name the affiliates in the

original action. As a result, the Court grants APS’s request to deny all fees generated by the

related action.

       Fifth, APS asserts that APEX should not recover all of the attorneys’ fees that it requests

because APEX’s lawyers describe some of their services in vague terms. Doc. 132, 20 (making

this argument for the original fee application); Doc. 182, 11 (making this argument for the

supplemental fee application). To make this argument, APS provides a chart of allegedly vague

entries for the initial fee application, Doc. 133-3, and for the supplemental fee application, Doc.

183-7. In all, these hours represent a fraction of the total hours at issue in this case. The Court

has reviewed these entries and finds that they do not require a reduction. Each entry provides

sufficient information concerning a litigation-related task, the person who performed the task,

and the amount of time that the person spent on the task. Id. Some entries include more details

than others but, given the details provided and the Court’s knowledge of the case, the Court finds

that APEX’s records are not so vague so as to prevent the Court from determining whether the

fees are reasonable. As a result, on this issue, the Court will not reduce APEX’s fee awards.



                                                  7
       Sixth, APS argues that the Court should reduce APEX’s fee award because its lawyers

block-billed their time, i.e., grouped multiple tasks into a single time entry. Doc. 132, 21–22;

Doc. 182, 11–12. To make this argument, APS provides a chart of block-billed entries. Doc.

133-4 (chart for the original fees request); Doc. 183-8 (chart for the supplemental fees request).

       The Court agrees with APS. “[B]lock billing is common practice among law firms,”

Daniele v. Puntillo, 949 N.Y.S.2d 365, 367 (N.Y. App. Div. 2012), and “there is no per se rule as

to the maximum or minimum that block-billed fees should be reduced to account for unnecessary

work.” Cmty. Counseling & Mediation Servs. v. Chera, 982 N.Y.S.2d 469, 471 (N.Y. App. Div.

2014). Despite the absence of a per se rule, a number of recent New York cases have found that

a 10% reduction in block-billed hours is appropriate in cases where the descriptions are clear in

all other respects. See Silverstein v. Goodman, 979 N.Y.S.2d 308, 310 (N.Y. App. Div. 2014)

(upholding a decision that reduced block-billed hours by 10%); Cmty. Counseling & Mediation

Servs. v. Chera, 982 N.Y.S.2d 469, 471 (N.Y. App. Div. 2014) (“[W]e find that, under the

circumstances of this case, a 10% reduction should be applied to those hours that were block-

billed.”). In light of this trend and the fact that the entries allow, with a few exceptions, the court

to determine the tasks and its relation to the litigation, the Court will reduce the block-billed

hours included in the two block-billed entries charts by 10%.

       Seventh, APS claims that APEX spent an excessive amount of time on its motion for

summary judgment, Doc. 132, 25, depositions, Doc. 132, 25–26, writ of mandamus, Doc. 182,

12–13, complaint against APS’s affiliates, Doc. 182, 13, motion to enforce a judgment, Doc.

182, 13, and opposition to a request to extend time, Doc. 182, 13. APS also alleges that one

paralegal spent an excessive amount of time on the case. Doc. 132, 26. As evidenced by the

trial, the forty-four page summary judgment opinion, Doc. 116–2, and the excellent advocacy on



                                                   8
behalf of each of the parties, the Court finds that this multi-million dollar dispute raised

exceedingly difficult questions that required highly skilled lawyers. As a result, it was

reasonable for APEX’s counsel to spend the time it billed on each issue and the Court denies

APS’s request to reduce APEX’s fees for these particular tasks, with one exception.

        The one exception is the time that APEX spent in opposition to APS’s request for an

extension of time to file its appeal brief. The Court finds that it was unreasonable for counsel to

spend 18.52 hours on this task given that it resulted in a four-page brief with a single case citation.

Doc. 183-4; Doc. 183-10. As a result, the Court will allow APEX to count only half of these hours

towards its fees request.

        Eighth, APS states that, for the purpose of this fee application, the Court should reduce

the time that APEX’s counsels spent traveling by 50%. Doc. 132, 18 n. 12; Doc. 182, 13. To

make this argument, APS cites Daiwa Special Asset Corp. v. Desnick, No. 00 CIV. 3856 (SHS),

2002 WL 31767817, at *1 (S.D.N.Y. Dec. 3, 2002). That case, decided within this District,

interpreted New York contract law and concluded that, “when determining attorneys’ fees, courts

in the Southern District of New York generally do not credit travel time at the attorney’s full

hourly rate and customarily reduce the amount awarded for travel to at least 50% of that rate.”

Id. at *4. APEX does not contest this point. As a result, the Court will reduce APEX’s

attorneys’ fees for travel time by 50%.

        Ninth, APS asks the Court to reduce the rates charged by APEX’s counsel. Doc. 132,

27–34; Doc. 182, 14–17. The Court disagrees. In New York, “the reasonable hourly rate for an

attorney should be based on the customary fee charged for similar services by lawyers in

the community with like experience and of comparable reputation to those by whom the

prevailing party was represented.” Gamache v. Steinhaus, 776 N.Y.S.2d 310, 311 (N.Y. App.

Div. 2004) (internal quotation marks and brackets omitted). “Although a fee arrangement

                                                    9
between the attorney and his or her client may be indicative of what is a reasonable fee, it is not

determinative.” Manufacturers & Traders Tr. Co. v. Dougherty, 782 N.Y.S.2d 477, 479 (N.Y.

App. Div. 2004). In the original fees application, APEX’s counsel charged between $175 per

hour for the most junior paralegal and $925 per hour for the most senior partner. Doc. 116-35.

In its supplemental fees application, APEX’s counsel charged between $185 per hour for the

most junior paralegal and $1058.25 for the most senior partner. Doc. 183-5. APS claims that the

Court should not award this fee because lawyers within this community do not charge similar

rates for similar services and because APEX’s counsel has not provided the Court with each

timekeeper’s resume.

       The Court finds neither argument persuasive. With regards to the rates charged within

this community, a court within this District has approved of comparable rates in an equally

complex contract dispute. See, e.g., U.S. Bank Nat’l Assoc. v. Dexia Real Estate Capital

Markets, No. 12 CIV. 9412 (PAE), 2016 WL 6996176, at *8 (S.D.N.Y. Nov. 30, 2016)

(approving “rates ranging from $250 per hour to $1,055 per hour” for multi-million dollar

“complex commercial litigation”). With regards to the evidence of counsel’s skill and

experience, it is true that APEX did not provide each timekeeper’s resume, but APS has not

questioned their experience and the Court has had ample opportunity to review counsel’s

submissions and to observe them at trial. The Court is also familiar with the law firm and its

reputation. As a result, the Court “see[s] no reason, in the absence of any evidentiary challenge,

to reduce the plaintiff’s counsel’s normal rate.” Getty Petroleum Corp. v. G.M. Triple S. Corp.,

589 N.Y.S.2d 577, 578 (N.Y. App. Div. 1992). APEX may receive fees for the rate at which its

counsel billed at the time APEX received each invoice.




                                                 10
       Tenth, APS argues that the interest on APEX’s attorneys’ fees should begin accruing

midpoint between the date of the final judgment and the fee award. Doc. 182, 17-20. To make

this argument, APS cites Fifth & 106th St. Assocs. v. Harris, 961 N.Y.S.2d 358 (App. Term

2012), Negron v. Goldman, 819 N.Y.S.2d 849 (App. Term 2006), and Solow Mgmt. Corp. v.

Tanger, 797 N.Y.S.2d 456 (N.Y. App. Div. 2005). In these three contract cases, the Appellate

Division held that interest on attorneys’ fees should begin to run at the midpoint between when

the party prevailed and when the court decided the fee application.

       The Court, however, finds these cases distinguishable. In Solow Mgmt. Corp., which the

other two cases followed, the Appellate Division held that interest should begin to run at this

midpoint because “[i]n the ordinary contract . . . action, interest is computed on damages for

breach of contract . . . and flows from the date of the breach” and because attorneys’ fees

“represent a conditional award or prerogative which does not mature until the underlying action

or proceeding has been determined.” Id. at 456. However, these cases focus on general contract

principles and do not discuss the language of the contracts at issue. Contrariwise, the instant

Agreement expressly provides that “the prevailing party . . . will be entitled to recover all

reasonable expenses of litigation . . . , including attorney fees at trial and on any appeal or

petition for review and interest at the statutory rate, from the date such expenses are incurred.”

116-1 ¶ 26 (emphasis added). Because the Agreement expressly grants “interest at the statutory

rate, from the date such expenses are incurred,” id., the Court will apply the clear language of the

Agreement.

III.   CONCLUSION

       For the reasons set forth above, the Court awards APEX attorneys’ fees and interest

pursuant to this Opinion and directs the parties to submit an updated joint calculation of



                                                  11
